Citation Nr: 0215770	
Decision Date: 11/05/02    Archive Date: 11/14/02

DOCKET NO.  02-01 576	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to an initial evaluation in excess of 10 
percent for fracture, right clavicle.  

3.  Entitlement to an initial evaluation in excess of 10 
percent for history of a severe sprain with hairline fracture 
of the right ankle.   

(In a separate decision, the Board of Veterans' Appeals 
(Board) will address the issues of entitlement to service 
connection for bilateral hearing loss and entitlement to an 
initial evaluation in excess of 10 percent for history of a 
severe sprain with hairline fracture of the right ankle.)


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from December 1976 to November 
1979.  His claim comes before the Board on appeal from a 
September 2000 rating decision of the Detroit, Michigan, 
Department of Veterans Affairs (VA) Regional Office (RO). 

Pursuant to authority granted by 67 Fed. Reg. 3,099-3,104 
(Jan. 23 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)), 
the Board is undertaking additional development on the issues 
of entitlement to service connection for bilateral hearing 
loss and entitlement to an initial evaluation in excess of 10 
percent for history of a severe sprain with hairline fracture 
of the right ankle.  When the Board completes this 
development, it will notify the veteran as required by Rule 
of Practice 903.  67 Fed. Reg. 3,099, 3,105 (Jan. 23 2002) 
(to be codified at 38 C.F.R. § 20.903).  The Board will then 
wait for, and review, a response to the notice and, 
thereafter, prepare a separate decision addressing this 
issue. 


FINDINGS OF FACT

1.  VA notified the veteran of the evidence needed to 
substantiate his claim, explained to him who was responsible 
for submitting such evidence, and fully developed all other 
evidence necessary for the equitable disposition of that 
claim. 

2.  Residuals of the veteran's right clavicle fracture 
include pain, which increases 
during flare-ups, tenderness to palpation of a depressed 
region, and limitation of motion with discomfort. 

3.  The veteran's right clavicle disability is not so 
exceptional or unusual with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  


CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for fracture, right clavicle, have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.102, 3.321, 4.1, 4.3, 4.7, 4.40-4.45, 4.71a, Diagnostic 
Code 5203 (2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.102).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board is whether the veteran is entitled 
to an initial evaluation in excess of 10 percent for 
fracture, right clavicle.  In a rating decision dated 
September 2000, the RO, in part, granted service connection 
and assigned an initial 10 percent evaluation for a right 
clavicle disability.  The veteran appealed the assignment of 
the initial 10 percent evaluation.   

On November 9, 2000, before the veteran filed his appeal, but 
while his claim for service connection were pending, the 
President signed into law legislation that enhances VA's 
duties to notify a claimant regarding the evidence needed to 
substantiate a claim and to assist a claimant in the 
development of a claim.  See Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C. §§ 5102, 5103, 5103A, 
5107).  Further, during the pendency of this appeal, in 
August 2001, VA issued regulations to implement the VCAA.  66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments became effective November 9, 2000, except for the 
amendment to 38 C.F.R. 
§ 3.156(a), which became effective August 29, 2001.  VA has 
indicated that, with the exception of the amended provisions 
of 38 C.F.R. §§ 3.156(a), 3.159(c) (the second sentence), and 
3.159(c)(4)(iii), "the provisions of this rule merely 
implement the VCAA and do not provide any rights other than 
those provided in the VCAA."  66 Fed. Reg. at 45,629.   

Where the law or regulations change after a claim has been 
filed or reopened but before the administrative or judicial 
appeal process is completed, the version of the law or 
regulations most favorable to the appellant applies unless 
Congress provides otherwise.  Karnas v. Derwinski, 1 Vet. 
App. 308, 313 (1991).  In this case, prior to the enactment 
of the VCAA, the RO undertook all development necessary to 
comply with the notification and assistance requirements of 
the VCAA.  That is to say, VA notified the veteran of the 
evidence needed to substantiate his claim, explained to him 
who was responsible for submitting such evidence, and fully 
developed all other evidence necessary for the equitable 
disposition of that claim. 

For instance, in a letter dated May 1999, the RO explained to 
the veteran that he was responsible for submitting, in part, 
medical evidence from treating hospitals, clinics and private 
physicians and employment physical examination reports.  In a 
written statement dated July 1999, the veteran responded that 
he had enclosed all requested medical records.  Attached were 
reports of x-rays conducted by a private physician in April 
1999 and June 1999.  He also responded that there were no 
other outstanding records.  In addition, in October 1999, the 
RO afforded the veteran a VA examination of his right 
clavicle disability, during which a VA examiner discussed the 
etiology and severity of that disorder.   

As well, in rating decisions dated October 1999 and September 
2000, letters notifying the veteran of those decisions, and a 
statement of the case issued in January 2002, the RO notified 
the veteran of the change in the law and of the evidence 
still needed to support his claim and reconsidered this claim 
based on all of the evidence then of record.  Since then, the 
veteran has not identified any outstanding evidence that 
needs to be obtained; therefore, any duty on the part of VA 
to explain to the veteran who is responsible for securing 
such evidence is moot.  See Quartuccio v. Principi, 10 Vet. 
App. 183 (2002) (holding that both the statute and regulation 
clearly require the Secretary to notify the claimant which 
evidence, if any, will be obtained by the claimant and which 
evidence, if any, will be retrieved by the Secretary).  In 
light of the foregoing, the Board's decision to proceed in 
adjudicating the veteran's claim does not prejudice the 
veteran in the disposition thereof.  See Bernard v. Brown, 4 
Vet. App. 384, 392-94 (1993).

The veteran seeks a higher initial evaluation for residuals 
of a right clavicle fracture on the basis that the evaluation 
initially assigned this disability does not accurately 
reflect the severity of his right clavicle symptomatology.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2001).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2001). 

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).  A 
disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential to consider the 
disability in the context of the entire recorded history.  38 
C.F.R. § 4.1 (2001).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  An examination on which an evaluation is based 
must adequately portray the anatomical damage, and the 
functional loss, with respect to all of these elements.  The 
functional loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2001).

The RO initially granted the veteran service connection for 
fracture, right clavicle, by rating decision dated September 
2000.  The RO assigned this disability an evaluation of 10 
percent pursuant to 38 C.F.R. § 4.71a, Diagnostic Code (DC) 
5203 (2001).  In a written statement received in September 
2001, the veteran disputed the 10 percent evaluation that the 
RO assigned and requested a higher initial evaluation.    

DC 5203 provides that a 10 percent evaluation is assignable 
for malunion of the clavicle or scapula (major or minor), or 
nonunion of the clavicle or scapula without loose movement 
(major or minor).  A 20 percent evaluation is assignable for 
nonunion of the clavicle or scapula with loose movement 
(major or minor), or dislocation of the clavicle or scapula 
(major or minor).  DC 5203 also provides that, otherwise, the 
disability should be evaluated based on impairment of 
function of contiguous joint.  38 C.F.R. § 4.71a, DC 5203.  

An evaluation in excess of 10 percent is also assignable if 
the evidence establishes that the veteran's right clavicle 
disability causes limitation of motion of the arm at shoulder 
level (major or minor), ankylosis of the elbow or scapula and 
humerus, which move as one piece, limitation of flexion of 
the forearm to 90 degrees (major or minor), limitation of 
extension of the forearm to 75 degrees (major or minor), 
limitation of flexion to 100 degrees and limitation of 
extension to 45 degrees, or limitation of pronation beyond 
last quarter of arc.  See 38 C.F.R. § 4.71a, DCs 5200, 5201, 
5203, 5205, 5206, 5207, 5208, and 5213 (2001). 

In this case, based on the above criteria, the Board finds 
that the veteran's right clavicle disability picture more 
nearly approximates the criteria for the 10 percent 
evaluation that the RO initially assigned.  As explained 
below, residuals of the veteran's right clavicle fracture 
include pain, which the veteran has reported increases during 
flare-ups, tenderness to palpation of a depressed region, and 
limitation of motion with discomfort.  

As previously indicated, the veteran had active service from 
December 1976 to November 1979.  During this time period, he 
sustained a right clavicular fracture and was shown on x-rays 
to have a one-inch sharp spicule of bone radiating inferiorly 
from the fracture.  He initially reported soreness in the 
collarbone and an examiner noted decreased range of motion of 
the right shoulder.  Subsequent to treatment, however, an 
examiner noted decreased pain and a resolving contusion. Five 
weeks after the incident, the veteran reported that he had 
experienced sharp pain into his arm with certain movements 
and an examiner indicated that the reported symptom did not 
represent a brachial plexus problem.  Approximately one year 
later, the veteran again complained of right shoulder pain.  
The examiner noted a protruding bone on the right collarbone, 
but no swelling.  He indicated that the veteran's bone had 
healed improperly.  The veteran did not express right 
clavicle complaints again during his period of active 
service, and on separation examination conducted in August 
1979, the examiner noted no right clavicle abnormalities.

Since the date of his discharge in November 1979, the veteran 
has not sought treatment for complaints related to his right 
clavicle disability.  Two physicians have, however, evaluated 
the veteran's right clavicle.  In June 1999, a private 
physician x-rayed the veteran's right clavicle and these x-
rays showed an old healed fracture deformity of the distal 
clavicular diaphysis, and in October 1999, the veteran 
underwent a VA joints examination.  

During the VA joints examination, the veteran reported that 
he had an occasional throbbing-type ache or pain in his right 
collarbone that radiated to his neck.  He indicated that 
over-the-counter medication helped him sleep in such 
instances, but did not fully alleviate the pain.  He 
explained that cold and wet weather precipitated the pain and 
that, during flare-ups, the pain hindered him from sleeping 
and caused some depression.  He indicated that he worked as a 
guard at the Department of Corrections, which required him to 
break up fights and wrestle people to the ground, and that 
his position in this regard contributed to some of the pain 
in his shoulder.  The examiner noted that the veteran was 
left-handed, had a .5 centimeter area of depression or 
deformity at the distal end of the right clavicle, which was 
tender to light and deep palpation, range of forward flexion 
from 0 to 170 degrees, full shoulder abduction from 0 to 180 
degrees with no complaints of pain, range of external 
rotation from 0 to 90 degrees and internal rotation from 0 to 
85 degrees with a complaint of mild discomfort in the collar 
bone region, range of elbow flexion from 0 to 140 degrees, 
forearm supination from 0 to 80 degrees, and forearm 
pronation from 0 to 90 degrees.  During range of motion 
testing, the veteran reported that there was no marked 
increased in pain, but that the deep ache remained.  X-rays 
revealed no fracture or dislocation in the right shoulder and 
bone density within normal limits.  The examiner diagnosed 
chronic ache in right clavicle, status post fracture.

This evidence establishes that the veteran's right clavicle 
disability primarily manifests as a throbbing-type ache or 
pain, which occasionally increases during flare-ups.  This 
disability also manifests as tenderness to palpation of the 
clavicle bone deformity, a 10 degree loss of forward flexion 
(normal being 0 to 180 degrees), a five degree loss of 
internal rotation (normal being 0 to 90 degrees), a five 
degree loss of elbow flexion (normal being 0 to 145 degrees), 
a five degree loss of forearm supination (normal being from 0 
to 85 degrees), and mild discomfort on internal rotation 
testing.  See 38 C.F.R. § 4.71, Plate I (2001).  

This ache/pain and resulting limitation of motion, however 
minimal, are contemplated in the 10 percent evaluation that 
the RO initially assigned the veteran's right clavicle 
disability.  By the veteran's own admission, the pain, which 
increases during flare-ups, does not limit the veteran's 
ability to function any more than was reported and 
objectively confirmed during the VA examination.  Based on 
the foregoing, the Board concludes that the veteran's right 
clavicle disability picture more nearly approximates the 
criteria for the 10 percent evaluation that the RO initially 
assigned and that the criteria for an evaluation in excess of 
10 percent for this disability have not been met.  There is 
no evidence of record indicating that the veteran has 
nonunion or dislocation of the clavicle or scapula.  X-rays 
conducted in June 1999 merely show an old healed fracture 
deformity of the distal clavicular diaphysis.  There is also 
no evidence of record indicating that the veteran has 
ankylosis of the elbow or scapula and humerus, limitation of 
motion of the arm at shoulder level, flexion of the forearm 
limited to 90 degrees, extension of the forearm limited to 75 
degrees, flexion limited to 100 degrees and extension limited 
to 45 degrees, or limitation of pronation.   

Finally, there is no indication that the schedular criteria 
are inadequate to evaluate the veteran's right clavicle 
disability.  The veteran does not allege, and the evidence 
does not establish, that this disability causes marked 
interference with employment (i.e., beyond that contemplated 
in the assigned evaluation), or necessitates frequent periods 
of hospitalization.  In light of the foregoing, the veteran's 
claim for a higher initial evaluation for this disability 
does not present such an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards.  The Board is thus not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2001).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The preponderance of the evidence is against the veteran's 
claim for an initial evaluation in excess of 10 percent for a 
right clavicle disability.  This claim must therefore be 
denied.  In reaching its decision, the Board considered the 
complete history of the disability at issue as well as the 
current clinical manifestations and the effect the disability 
has on the earning capacity of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2001).  In addition, the Board considered the 
applicability of the benefit-of-the-doubt doctrine, but as 
there was no approximate balance of positive and negative 
evidence of record, reasonable doubt could not be resolved in 
the veteran's favor.


ORDER

A initial evaluation in excess of 10 percent for fracture, 
right clavicle, is denied.  



		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

